 

David M. Cordani

 

Exhibit 10.1(b)

President and CEO

 

 

 

[g79601kgi001.jpg]

 

June 2, 2014

 

 

Routing  W2SLT

 

900 Cottage Grove Road

 

Hartford, CT 06152

 

Jason Sadler

 

Dear Jason:

 

Congratulations on your promotion with Cigna effective June 4, 2014.  I am
delighted to confirm your new compensation package as you assume the position of
President, International Markets.

 

§                 Base Salary – your salary will continue to be paid by Cigna
International Corporation, as stated in the Employment Agreement between you and
Cigna International Corporation, and will increase to a pre-tax annualized rate
of HK $4,457,659 (the equivalent of US $575,000).  The remaining terms and
conditions of your Employment Agreement are unchanged.

 

§                 Annual Incentive – your annual target will become HK
$3,682,414 (the equivalent of US $475,000) for the 2014 performance year.  As
you are aware, annual incentive is typically paid in the first quarter of the
year following the performance period and are not considered earned until the
date paid.

 

§                 Long-Term Incentive – your annual long-term opportunity will
become $950,000 and will continue to consist of the following two components:

 

–                Stock Options – grants are typically awarded in the first
quarter each year and may vary from 0 to 200% of target based on individual
performance and potential.  Options typically vest over a 3 year period and
expire no later than 10 years after grant.  The 2015 annual target is $475,000.

 

–                Strategic Performance Shares (SPS) – grants are typically
awarded in the first quarter of each year and may vary from 0 to 200% of target
based on individual performance.  SPS awards are typically paid or vested three
years after the beginning of the performance period.  Awards are not considered
earned until the date paid or vested.  The 2015 annual target is $475,000.

 

§                 Stock Ownership Guidelines – To align management and
shareholder interests Cigna executives are subject to stock ownership
guidelines.  Your stock ownership guideline for this position will become 300%
of your new base salary.  You will have five years from your promotion effective
date to meet your new ownership guideline.  Once you meet the guideline, you are
expected to maintain it on a continuous basis.

 

NEW TOTAL ANNUAL COMPENSATION OPPORTUNITY:                     US $2,000,000

 

Also, the following long-term incentive awards with an estimated present value
of $755,626 will be awarded to you:

 

§                 a transitional SPS award with a grant date value $16,042;
shares earned (paid) in 2015 per the plan’s formula

 

§                 a transitional SPS award with a grant date value $43,542;
shares earned (paid) in 2016 per the plan’s formula

 

§                 a transitional SPS award with a grant date value $71,042;
shares earned (paid) in 2017 per the plan’s formula

 

--------------------------------------------------------------------------------


 

§                 a Restricted Stock Unit (RSU) award with a grant date value of
$625,000.  The RSUs will be subject to the terms and conditions contained in the
Cigna Long-Term Incentive Plan and the grant materials.  50% of the Restricted
Stock Units will vest on the third anniversary of the grant date, and the
remaining 50% will vest on the fourth anniversary of the grant date.

 

 

The changes above have no impact on previously awarded bonuses, RSUs, stock
options or SPS grants.  The compensation program elements – annual incentive,
stock options and strategic performance shares are those of our current program
and may be subject to modification or enhancement by the Board of Directors.  As
an executive of the company, your compensation will be subject to any future
program changes.

 

Jason, I look forward to continuing to partner with you.

 

Sincerely,

 

 

/s/ David M. Cordani

 

David M. Cordani

 

DMC/del

 

cc:

K. Gorodetzer

 

J. Murabito

 

--------------------------------------------------------------------------------